Citation Nr: 0520783	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  04-11 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from August 1948 to May 
1952.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO decision, which denied 
the veteran's claims of service connection for bilateral 
hearing loss and tinnitus.  


FINDINGS OF FACT

1.  There is satisfactory evidence that the veteran suffered 
bilateral hearing loss during combat-related incidents, which 
are consistent with the circumstances, conditions, or 
hardships of his service, and there is no clear and 
convincing evidence to show that the bilateral hearing loss 
did not result in chronic residuals.

2.  There is satisfactory evidence that the veteran suffered 
tinnitus during combat-related incidents, which are 
consistent with the circumstances, conditions, or hardships 
of his service, and there is no clear and convincing evidence 
to show that the tinnitus did not result in chronic 
residuals.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(d) (2004). 

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004).  The Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002) redefined VA's duty to assist a claimant 
in the development of a claim.  VA regulations that implement 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

II.  Merits of Claims of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).

The veteran contends that his current bilateral hearing loss 
and tinnitus are attributable to acoustic trauma suffered 
during combat service in Korea.  He asserts that he has had 
such difficulty ever since he was blown off a truck in Korea, 
at which time he also sustained a back injury and received a 
shell fragment wound in the left flank.  He also notes that 
he was exposed to acoustic trauma while firing various guns 
in training as well as in Korea.  He notes that gunners in 
his company were called "wooden ears."  He claims that he 
knew he had a hearing problem at the time of his discharge 
from service but did not want to get held over for additional 
testing, preferring to go home like everyone else.  

Initially, it is noted that service connection is in effect 
for residuals of a shell fragment wound in the left flank and 
residuals of a fracture to the spinous process, C7.  Both 
disabilities were incurred when the veteran "jumped" from a 
truck in combat in Korea in June 1951.  

Service medical records do not document any complaints, 
clinical findings, or diagnosis of hearing loss or tinnitus.  
Service department records, however, do indicate that the 
veteran was in the Army, served in Korea, and was part of an 
artillery unit.  He received various awards and citations, to 
include the Purple Heart.  Thus, the evidence shows that the 
veteran participated in combat-related activities in Korea.  
The law provides that satisfactory lay or other evidence that 
an injury or disease was incurred or aggravated in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, 
conditions, or hardships of such service even though there is 
no official record of such incurrence or aggravation.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004); 
Collette v. Brown, 82 F.3d 389 (1996).  The service medical 
records do note that the veteran was treated at a MASH unit 
in June 1951 after "jumping" from a truck.  He sustained 
injury to the left shoulder and side, which included a 
spontaneous pneumothorax.  Notwithstanding the fact that 
hearing loss and tinnitus are not documented in the service 
records in association with the reported combat-related 
incidents, the veteran's own statements coupled with his 
documented participation in combat activities in Korea in 
June 1951 constitute satisfactory evidence that he sustained 
acoustic trauma during combat, which is consistent with the 
circumstances, conditions, or hardships of his service.  Id.

The Board acknowledges that the veteran's hearing was 15/15 
bilaterally for whispered and spoken voice at the time of his 
May 1952 separation physical examination, and there was no 
notation of tinnitus or ringing in the ears then.  His 
hearing and ears were clinically evaluated as normal at the 
time of a VA examination in November 1952.  Further, it was 
not until November 2002 that the record reflects diagnoses of 
tinnitus and mild to severe sensorineural hearing loss.  A 
private medical report dated in November 2002 shows that the 
veteran sought consultation in relation to a long history of 
noise exposure from use of machine guns in the military and 
Korean War (it was also noted that he worked in a railroad 
yard following service).  Clinical findings at that time 
reflect, among other things, discrimination scores of 56 
percent in the right ear and 40 percent in the left ear.  

Thus, the record shows that a prolonged period of time - 
about 50 years - had elapsed before medical evidence 
demonstrates the existence of bilateral hearing loss and 
tinnitus.  The RO sought a medical opinion to address whether 
the veteran incurred hearing loss and tinnitus as a result of 
acoustic trauma during service, acoustic trauma after 
service, family history of hearing loss, use of ototoxic 
drug, or some other cause.  At the time of a VA examination 
in June 2003, it was noted that the veteran had a history of 
unprotected exposure to hazardous military noise (anti-
aircraft guns in Korea) and that there had been no 
significant civilian noise exposure.  He currently 
experienced bilateral tinnitus.  On audiologic testing, 
findings indicated the following pure tone thresholds, in 
decibels, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz:  45, 
65, 80, 80, and 85, for an average of 78 in the right ear; 
and 35, 40, 70, 75, and 80, for an average of 66 in the left 
ear.  The speech recognition scores, per the Maryland CNC 
word list, were 68 percent in the right ear and 60 percent in 
the left ear.  Such findings show that the veteran has 
bilateral hearing impairment under the criteria for VA 
purposes.  38 C.F.R. § 3.385.  However, in the examiner's 
opinion, it was not at least as likely as not that the 
veteran's hearing loss and tinnitus were service connected, 
based on a review of the claims file showing that there were 
no hearing loss or tinnitus concerns prior to the veteran's 
current claims and that such present concerns were too far 
removed from the time of service to be considered related 
thereto.  

Despite the VA examiner's opinion that largely goes against 
the veteran's claims, and the number of years that has passed 
prior to medical evidence demonstrating the existence of 
bilateral hearing loss and tinnitus, service connection may 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In this case, the gaps or inconsistencies in the record serve 
only to place the evidence in conflict or perhaps tilt 
somewhat against the veteran.  Under either supposition, the 
favorable presumption reflected in the enhanced standard of 
38 U.S.C.A. § 1154(b) has not been clearly and convincingly 
rebutted.  In that regard, the Board does not feel that the 
June 2003 examiner properly considered the veteran's combat 
experiences in Korea.  Indeed, the examiner did note that the 
veteran had given "plausible explanations" as to the causes 
of his hearing loss and tinnitus (i.e., military noise 
exposure).  Furthermore, the examiner also held that there 
did not appear to be any contributing factors of family 
history, ototoxic drugs, or recreational noise.  In other 
words, the examiner did not (or could not) opine as to the 
likely cause of the hearing loss and tinnitus, as requested.  
In view of the foregoing, the Board finds that the acoustic 
trauma sustained during combat-related events, and the 
attendant circumstances thereof, likely led to chronic 
residual disabilities consisting of bilateral hearing loss 
and tinnitus.  

Thus, in view of the absence of affirmative evidence 
adequately rebutting the favorable evidence, it is probably 
correct to conclude that the veteran has bilateral hearing 
loss and tinnitus attributable to acoustic trauma during 
combat service in Korea. 




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


